DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on May 13, 2021. Claims 1, 11, 15 are amended. Claims 2-3, 5-7, 12-13, 16, and 18 are canceled.
Claims 1, 4, 8-11, 14-15, 17, and 19-20 are pending.
Response to Arguments
Applicant's arguments filed on 05/13/2021 regarding 35 USC 103(a) type rejections for claims 1, 4, 8-11, 14-15, 17, and 19-20 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
REASONS FOR ALLOWANCE
Claims 1, 4, 8-11, 14-15, 17, and 19-20 are allowed.  
The totality of each element and/or step in claims 1, 4, 8-11, 14-15, 17, and 19-20 are not alluded to in the combined art of Coban and AOMedia. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1 and other independent claims. More specifically, the combination of Coban and AOMedia do not teach or suggest the claim limitations as recited in claim 1 and other independent claims. It is to be noted that with applicant’s arguments and Examiners amendment has been considered as the reasons of allowing. 
Accordingly, all the independent claims are allowable over the combination of Coban and AOMedia. Therefore, all the dependent claims are allowable by virtue of their dependency upon the independent claim and also due to additional limitations recited in these claims. Therefore, 
However, the prior art of record fails to teach or suggest some of the steps of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455